

114 S623 IS: Human Trafficking Detection Act of 2015
U.S. Senate
2015-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 623IN THE SENATE OF THE UNITED STATESMarch 3, 2015Mr. Johnson introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo direct the Secretary of Homeland Security to train Department of Homeland Security personnel how
			 to effectively deter, detect, disrupt, and prevent human trafficking
			 during the course of their primary roles and responsibilities, and for
 other purposes.1.Short titleThis Act may be cited as the Human Trafficking Detection Act of 2015.2.DefinitionsIn this Act:(1)DepartmentThe term Department means the Department of Homeland Security.(2)Human traffickingThe term human trafficking means an act or practice described in paragraph (9) or (10) of section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102).(3)SecretaryThe term Secretary means the Secretary of Homeland Security.3.Training for Department personnel to identify human trafficking(a)In GeneralNot later than 180 days after the date of the enactment of this Act, the Secretary shall implement a program—(1)to train and periodically retrain relevant Transportation Security Administration, U.S. Customs and Border Protection, and other Department personnel that the Secretary considers appropriate, on the best way—(A)to effectively deter, detect, and disrupt human trafficking; and(B)to interdict a suspected perpetrator of human trafficking during the course of their primary roles and responsibilities; and(2)to ensure that the personnel referred to in paragraph (1) regularly receive current information on matters related to the detection of human trafficking, including information that becomes available outside of the Department’s initial or periodic retraining schedule, to the extent relevant to their official duties and consistent with applicable information and privacy laws.(b)Training describedThe training referred to in subsection (a) may be conducted through in-class or virtual learning capabilities, and shall include—(1)methods for identifying suspected victims of human trafficking and, as appropriate, perpetrators of human trafficking;(2)for appropriate personnel, methods to approach a suspected victim of human trafficking, as appropriate, in a manner that is sensitive to the suspected victim and is not likely to alert a suspected perpetrator of human trafficking;(3)training that is most appropriate for a particular location or environment in which the personnel receiving such training perform their official duties;(4)other topics that the Secretary determines to be appropriate; and(5)a post-training evaluation for personnel receiving the training.(c)Training curriculum reviewThe Secretary shall annually reassess the training program established under this section to ensure that the program is consistent with current techniques, patterns, and trends associated with human trafficking.4.Certification and report to Congress(a)CertificationNot later than 1 year after the date of the enactment of this Act, the Secretary shall submit a certification to the appropriate congressional committees confirming that all the personnel referred to in section 3(a) have successfully completed the training required under that section.(b)Report to CongressNot later than 1 year after the date of the enactment of this Act and annually thereafter, the Secretary shall submit a report to the appropriate congressional committees that—(1)describes the overall effectiveness of the program established pursuant to section 3;(2)identifies the number of cases reported by Department personnel in which human trafficking was suspected; and(3)identifies the number of cases identified under paragraph (2) that were confirmed cases of human trafficking.5.Assistance to non-Federal entitiesUpon the request from any State, local, or tribal government or private organization, the Secretary may provide such entity with training curricula to assist such entity to establish a training program to identify human trafficking.